Winkler, J.
If we correctly apprehend the ground of the defense relied on at the trial below, it is that the appellant had purchased the animal alleged to have been stolen, from one Wood. This seems to have been the controlling, if not the only, issue presented and attempted to be proved. From a careful examination of the charge of the court, we are constrained to say that, whilst with a single exception it presented the law of the case in a clear, full and explicit enunciation of the law applicable to the facts proved, on this vital issue, the purchase of the property, the charge is deficient. If the fact be that the defendant purchased the animals in good faith, not knowing or having reasonable grounds to believe that they had been stolen, this would be a valid defense, and being the only issue tendered and attempted to be proved by the defendant, it should have have been clearly and pointedly submitted to the jury by the court.
Because of this defect in the charge as to the law of the case arising upon the proofs, the judgment must he reversed and the case remanded for a new trial. Other errors complained of are not considered, for the reason that such of them as are of seeming importance are not likely to arise on another trial.

Reversed and remanded.